Citation Nr: 0928642	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
due to herbicide exposure.

2.  Entitlement to service connection for a cardiac 
disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

The issue of entitlement to service connection for a cardiac 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin condition was not present in service and is 
not the result of a disease, injury, or exposure to 
herbicides in service.


CONCLUSION OF LAW

The Veteran's current skin condition was not incurred or 
aggravated during service and is not proximately due to or 
the result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The July 2005 letter did tell him to 
submit any pertinent evidence in his possession.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by an April 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The claims were readjudicated in the April 2006 SSOC.  
Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  While the 
record contains an April 2007 memorandum from the RO stating 
that the Veteran's service treatment records were not 
available, the claims folder contains multiple folders of 
service records, including service treatment records that 
appear complete and include the Veteran's enlistment and 
separation examination reports.  The Veteran has not reported 
any missing service treatment records.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim.   Although he has been 
diagnosed as having current skin conditions, the record is 
negative for any competent evidence of link between the 
Veteran's diagnosed skin conditions and his active duty 
service.  He has not reported a continuity of symptoms.  The 
contemporaneous record contains no indications of such 
continuity and there is no medical opinion suggesting that 
there may be a link between a current disability and service.  
Therefore, a VA examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a chronic skin 
condition manifested by a skin rash as a result of his active 
duty service in Vietnam and exposure to Agent Orange.  

Service treatment records are negative for evidence of a 
chronic skin condition.  They do show treatment for a 
sebaceous cyst in his pubic area in September 1969, but upon 
examination for separation in March 1970, the Veteran's skin 
was normal and no pertinent history or complaints were 
recorded. 

Similarly, the Veteran's skin was normal upon examinations 
for his National Guard service throughout the 1980s and 
1990s.  

In June 2001, the Veteran was examined by his private 
physician and diagnosed as having a stasis ulcer of the right 
leg.  He was referred to the Providence Hospital Wound Care 
Center in July 2001 and complained of a leg rash and 
ulceration for the past several months.  The Veteran was 
diagnosed with varicose veins with ulceration of the right 
leg and told to use compression stockings once a week.

In July 2004, tinea cruris was diagnosed during an 
examination by a private physician.  

In July 2005, VA received the Veteran's initial claim for 
compensation.  He reported that his skin condition had begun 
in 1996.

The Veteran complained of a rash on the top of his foot 
during an evaluation at the Columbia VA Medical Center (VAMC) 
In March 2006, and was prescribed a topical ointment.  
Dermatitis was thereafter noted on the Veteran's VAMC medical 
problems sheet.

Although the Veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, neither tinea cruris nor 
dermatitis is subject to presumptive service connection on 
the basis of herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e).  

Service connection could still be established with proof of 
direct service incurrence.  Stefl v. Nicholson, 21 Vet App 
120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).

Turning to the issue of direct service connection, the record 
shows that the Veteran has been diagnosed with tinea cruris 
and dermatitis.  In addition, he is presumed to have been 
exposed to Agent Orange during service.  The Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

There is, however, no evidence of any skin disorder until 
more than 40 years after the Veteran's discharge from active 
service.  As noted earlier the Veteran has not reported a 
continuity of symptomatology and there is no clinical or 
other lay evidence of ongoing symptoms since service.

The record also contains no competent medical evidence of a 
nexus between the Veteran's skin disability and his active 
duty service, including exposure to Agent Orange.  Moreover, 
the only opinion linking the current disabilities to service 
is that of the Veteran.  As a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has reported the onset of skin symptoms in 1996, 
at a time when he was a member of a National Guard unit.  He 
has not reported, nor does the record show, that the skin 
condition could be related to a disease or injury during 
active duty training or an injury during inactive duty for 
training.  38 U.S.C.A. § 101(24) (West 2002).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a skin condition as due 
to herbicide exposure is denied.


REMAND

Under the VCAA, the types of evidence that 'indicate' that a 
current disability 'may be associated' with military service 
and could trigger the duty to provide an examination, 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that his cardiac disabilities, including 
coronary artery disease and left ventricular dysfunction, are 
secondary to his service-connected diabetes mellitus (or in 
the alternative, that his heart problems initially manifested 
during a drill weekend with the National Guard in 1998).  

In support of his claim, the Veteran submitted a May 2006 
statement from his private physician.  The doctor noted that 
the Veteran's heart failure was caused by nonischemic 
cardiomyopathy that was most likely related to hypertension 
as well as diabetes.  This opinion was not accompanied by any 
rationale, and available records show that when the Veteran 
was initially treated for heart disease in February 1998, 
there was reportedly no history of hypertension or diabetes.  
As the record contains competent evidence of an association 
between the Veteran's cardiac disease and his service-
connected diabetes mellitus, but that evidence is unclear, an 
examination is needed to obtain a competent opinion as to the 
relationship between current heart disease and diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current cardiac 
disabilities.  

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed cardiac conditions 
were caused or aggravated by service-
connected diabetes mellitus.  The 
examiner should provide a rationale for 
the opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
observable symptoms, and that his reports 
must be considered in formulating any 
opinions.

2.  If any benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


